Citation Nr: 1509028	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right foot disability (other than onychomycosis).

4.  Entitlement to an initial compensable rating for service-connected limited extension, right knee, from May 23, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1980 to September 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2014 rating decisions of the Department of Veterans Affairs Regional Office.  Substantive appeals dated in January 2009 and August 2009 reflect the Veteran's request to attend a Board hearing at the RO.  He later informed VA in writing in August 2014 that he wished to withdraw his hearing request.  

In May 2010, the appealed a February 2010 rating decision that granted service connection for a right ankle disability and assigned a noncompensable rating.  He also appealed an August 2013 rating decision that granted service connection for onychomycosis and assigned a noncompensable evaluation.  However, as he did not perfect appeals of these decisions by filing timely substantive appeals, the appeals are not properly before the Board at this time and will not be further discussed.  38 C.F.R. § 20.200 (2014).  

Additional evidence pertinent to the pending appeal was submitted to the Board following the issuance of the most recent supplemental statement of the case in July 2009.  The evidence includes private and VA treatment records.  In written argument in December 2014, the Veteran's representative waived jurisdictional review of this evidence by the RO in the first instance.  38 C.F.R. § 20.1304(c) (2014).

In an October 2014 statement, the Veteran raised the issue of entitlement to medical reimbursement for medical expenses.  However, as this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension and to an initial compensable rating for service-connected limited extension, right knee, from May 23, 2014, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a cervical disease or injury during the pendency of this appeal.

2.  The Veteran does not have a diagnosed right foot disease or injury (other than onychomycosis) attributable to service.


CONCLUSIONS OF LAW

1.  A cervical disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A right foot disability (other than onychomycosis) was not incurred in or aggravated during service, nor may right foot arthrosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a March 2007 letter, prior to the initial adjudication of the claim.

With respect to the issues being decided here, the Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate claims of entitlement to service connection for a right foot disability (other than onychomycosis) and a cervical spine disability, including obtaining pertinent medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which he initially requested, but later withdrew his request. 

In terms of affording the appellant VA examinations, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In regard to the issues being decided herein, i.e., entitlement to service connection for a right foot disability (other than onychomycosis) and a cervical spine disability, the Board notes that the Veteran has not been afforded a VA examination; however, for the reasons explained below, the requirements for affording the Veteran an examination have not been met.  See McLendon, supra.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims being decided herein and that adjudication of such claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Regardless of the theory under which service connection is claimed or analyzed, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

III.  Analysis

A.  Cervical Spine Disability

The Veteran asserted in a May 2010 statement that he sustained a neck injury in 1983.  His service treatment records do not document complaints or treatment for an upper back/neck injury.  They do show that he was seen in May 1983 complaining of a five day history of severe headaches, mostly on the left side, with pain spreading to the left side of his neck.  He was assessed as having "Migraine H/A Etiology".  A SEAS examination performed one month prior to the Veteran's service discharge, in August 1986, shows that he had a normal clinical evaluation of the spine.

Postservice medical records likewise do not show complaints or treatment related to an upper back/neck injury.  These records include private medical records dating back to the 1990s, as well as VA outpatient records dated from 1998 to 2013.  In terms of private records, the Veteran's private physician, Dr. Shrader, outlined in August 2009 the Veteran's medial history from the date he first sought medical treatment at the facility in 1992.  He did not include any notations of a cervical nature.

The Board has considered the Veteran's May 2010 assertion that he has neck pain as a possible residual of a neck injury in service.  As a lay person, he is competent to testify to symptoms such as pain.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) .  However, the lack of a cervical diagnosis by a health care professional in this case outweighs the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute a disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

The Board has also considered the Veteran's May 2010 contention that a VA examiner told him he was not being seen for the upper back/neck, just the lower back (for which he is presently service connected for); however, in terms of affording him a VA examination, as noted in the VCAA discussion above, certain factors much be met prior to scheduling a VA examination.  These factors include competent evidence of a current disability or persistent or recurrent symptoms of a disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There simply is no competent evidence of a current cervical disability.

Thus, inasmuch as the essential elements of the claim for service connection for a cervical spine disability has not been established, i.e., (1) competent evidence of a current cervical disability, the weight of evidence is against the claim on this basis and the claim must be denied.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

B.  Right Foot Disability

Service treatment records show that the Veteran was treated for right ankle problems, to specifically include right ankle sprains in December 1982 and November 1985.  X-rays taken of the right foot in November 1985 were normal.  These records also show that he was treated for toenail and fungus problems to both feet, including a January 1984 record showing total nail avulsions and nail removal of the 2nd, 3rd and 4th digits of the right foot.  Notably, he is currently service connected for recurrent sprain, right ankle, and for bilateral onychomycosis.  His service treatment records do not reflect any other complaints or treatment related to the right foot and an August 1986 SEAS examination, performed one month prior to his separation from service, shows a normal clinical evaluation of the lower extremities.  

Postservice treatment records similarly do not show complaints or treatment related to the right foot other than the right ankle and bilateral feet fungus with one exception.  That exception being a September 2013 VA outpatient record that contains a problem list that includes an assessment of osteoarthrosis, localized, primary, involving the ankle and foot.  Even assuming the assessment pertains to the right foot, it was made over 25 years after the Veteran's active duty service.  Thus, service connection for this disability on a presumptive basis as a chronic disease is not warranted.  38 C.F.R. § 3.307, 3.309(a).  Moreover, the absence of documented symptoms of this condition from the time of the Veteran's service separation in September 1986 until September 2013, interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Though this finding is not determinative of the claim, it warrants consideration.  Accordingly, as the weight of evidence does not show chronic osteoarthrosis since service, or continuity of symptomatology after service, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  

As far as the provisions of 38 C.F.R. § 3.303(d), the only evidence relating a post service right foot disability (other than onychomycosis) to service are the Veteran's lay assertions offered many years after service.  Although lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009), this case appears to involve the type of medical matter to which lay testimony may not apply.  In specific regard to right foot osteoarthrosis, there is no competent evidence relating this assessment to service.  Interestingly, the only evidence the Veteran's representative discussed in written argument in January 2015 in support of the claim for service connection for a right foot disability was the January 1984 service treatment record showing toenail problems.  

Inasmuch as the essential elements of the claim for service connection for a right foot disability (other than onychomycosis) not been established, i.e., (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability, the weight of evidence is against the claim on this basis and the claim must be denied.  38 U.S.C.A. § 5107(b); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004);


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right foot disability (other than onychomycosis) is denied.


REMAND

Additional development is necessary in order to properly decide the claim of entitlement to service connection for hypertension.  Here, in light of evidence showing a present diagnosis of hypertension, an inservice assessment in May 1983 of "R/O Hypertension", and the Veteran's claim relating his hypertension to service, the Board finds that a remand for a VA examination regarding the nature and etiology of the his hypertension is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

On VA Form 21-4138, received in October 2014, as well as on VA Form 9, received in October 2014, the Veteran expressed his disagreement with a 0 percent rating assigned for his right knee disability, made effective May 23, 2014.  As no Statement of the Case has been issued in this matter, the Board is obligated to remand this issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the June 2014 rating decision that assigned a noncompensable rating for his right knee disability effective May 23, 2014.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Schedule the Veteran for an appropriate examination regarding his claim of entitlement to service connection for hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to opine as to whether it is more likely than not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active service.  A complete rationale for all opinions proffered must be set forth in the report provided.

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for hypertension.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


